El Juez Asociado Sil MacLeaky,
emitió la opinión del tribunal.
La presente es una demanda establecida para recobrar daños y perjuicios que ocasionaron muerte. En la ma-ñana del 28 de septiembre de 1903, el tren .perteneciente á la Compañía Americana de Ferrocarriles corría de San Juan á Camuy,'y cuando llegó al punto cerca de la pie-dra que marca el kilómetro 75, desde la Capital, le pasó por encima á un hombre que estaba en la vía dándole muerte instantáneamente. El interfecto resultó ser Ju-lián Pérez, hijo natural del demandante en esta causa, que había sido reconocido por su padre y vivía con él en Areeibo, encontrándose dedicado al oficio de taba-quero. El interfecto era un hombre de unos 43 años de edad, de constitución algo delicada, soltero, y podía ganar, cuando trabajaba en su oficio, desde dollar y cuar-*220to .hasta dollar y medio diario. Sabía leer y escribir, y á veces llevaba las cuentas de su padre y hacía los informes que la ley de Rentas Internas exige. Alega el demandado que era un idiota y vagabundo, pero la prueba en este punto, está fuertemente contradicha, y debe darse como cierto, que aunque era algo excéntrico v tonto cuando se encontraba bajo la influencia del licor, ora de buen sentido. Era muy sordo, lo que, con sus pe-culiares hábitos, hicieron circular la noticia de que era idiota.
El día del fatal suceso, había salido á pie de su casa de Arecibo, con un lío de ropa que llevaba suspendido de una varilla, el que cargaba en su hombro, con el ob-jeto. de ir á G-arrochales á comprar hojas'de tabaco, y dedicar varios días á visitar á algunos amigos y á la vez recobrar su salud. El camino para Garrochales, por donde él viajaba, en la piedra que marca el kiló-metro 75, es paralelo á la vía del ferrocarril, la que en esta parte está descubierta. A una distancia de unos ochenta metros hacia la parte oeste de la residencia del 8r. J. A. Ramos, vecino de ésta, un camino privado conduce del camino público al otro lado de la línea del fe-rrocarril, á un estanque que se encuentra en terrenos del Sr. Ramos, cuyo propietario y agregados lo usan para abrevar el ganado. Este camino particular es de unos seis metros de ancho y cruza la vía del ferrocarril á nivel. El cruce se encuentra á unos cinco ó seis metros de distancia del camino público por donde el inter-fecto había estado paseando justamente antes de la co-lisión que le ocasionó la muerte. No había puerta ni barra de ninguna clase en este cruce, aunque quizás exis-tió alguna unos ocho años con anterioridad al suceso.
El interfecto abandonó el camino público y siguió por el particular que atraviesa la vía del ferrocarril, con qué fln, no consta en los autos. Mientras se encontraba *221él en la vía del tren, éste se acercaba del este y lo cogió con fatales resultados, según se lia expresado. La prue-ba aunque algo confusa, con respecto á este particular, afirma la suposición de que el tren corría cuando vió el cruce, á razón de treinta y dos kilómetros por hora, que era la velocidad general del mismo. Según se ve por el mapa aducido como prueba, la vía del ferrocarril en este punto, tiene una ligera curva hacia la parte del este, pero no lo bastante para que impida la vista de los trenes que se aproximan. La teoría del suicidio, ha sido presentada por la Compañía del ferrocarril, á fin de que se tenga en cuenta, por la imprudencia del interfecto al colocarse ante el tren que se acercaba, pero no se en-cuentra en los autos prueba alguna que sostenga tal con-clusión.
Aparece también de la prueba, que el camino particular en cuyo cruce ocurrió el accidente, está en terrenos pertenecientes á un agricultor vecino, y era usado so-lamente por el propietario y sus agregados y todas aqué-llas personas que tenían permiso del dueño; no consta tampoco que el interfecto tuviera permiso para usar este camino; por el contrario, el poseedor Ramos, declaró que tal permiso no había sido concedido.
Consta además,-que primeramente el maquinista y fo-gonero, vieron al hombre en la vía cuando el tren se encontraba á una distancia de unos cuarenta metros del cruce, que se le tocó el pito repetidas veces, y se acortó la marcha del tren á fin de evitar el choque, habiéndose hecho uso de los frenos con tal objeto. A pesar de to-das estas precauciones, el hombre fue cogido y muerto.
Esta acción íué establecida en 21 de febrero de 1904 por daños y perjuicios en la suma de 10,000 dollars. También se trata en este mismo pleito de obligar á la compañía demandada, á cercar la vía desde la Capital á Camay y á colocar barras y puertas en todos los cruces *222en este trayecto del camino, y á poner vigilantes en cada uno de los mismos, y á cerrar el cruce donde ocurrió el accidente, así como á pagar las costas del procedimiento.
Estas dos causas de acción no pueden ligarse. El re-medio solicitado al pedir que se cerque ect. la vía, debe obtenerse por medio de un procedimiento de mandamus, establecido de acuerdo con los estatutos. Con respecto á la ley que rige en tales procedimientos, veánse las leyes de .1903, p. 113, 116. El Código de Enjuiciamien-to Civil, en la sección 104, declara que las causas de acción pueden unirse, y aunque no estaba vigente cuan-do este pleito fue entablado, expresa los principios ge-nerales de ley con respecto al punto relatado que regían en dicha fecha y se hallaba yigente cuando la corte ce-lebró la vista, así como al dictar la sentencia.
En-29 de septiembre de 1904,'la Corte de Distrito, dictó sentencia á favor del demandante, por la suma de ($500) quinientos dollars; pero ignorando absoluta-mente su súplica con referencia á la cerca del ferrocarril, etc. En vista de la ley, tal como la entendemos en el presente caso, creemos que la corte estuvo justificada al ignorar esta parte de la demanda del actor, y al conocer, de este caso, solamente como uno establecido lia-ra recobrar indemnización por daños y perjuicios que ocasionaron muerte.
Al establecer su apelación el abogado del demandante, trata de limitarla á la acción tomada por la corte inferior al concederle únicamente ($500) quinientos dollars, de modo que esta corte no investigue su causa de ac-ción, sino solamente la cantidad concedida por daños y perjuicios; en otras palabras, presentar su apelación de modo que esta Corte, ó confírme la sentencia, ó aumente la suma recobrada por daños y perjuicios. Esto no pue-de hacerse. Cuando se establecee una apelación, es contra el fallo de una corte sentenciadora. Código de En-*223juieiamiento Civil, sección 294. Cuando el asunto lia sido presentado á esta Corte, puede ser examinado en todas sus partes, pues esta Corte está autorizada para considerar todos los méritos del mismo, á fin de impar-tir la justicia y el dereclio, y evitar la injusticia y la demora. Leyes de 1903, p. 59. Entonces, debemos con-siderar que esta apelación presenta todo el asunto ante nosotros, para considerarlo en sus distintos aspectos de acuerdo con la ley aplicable á los hechos que en el mismo se relacionan.
En primer lugar, debemos conocer la situación en que se encontraba el interfecto con respecto á la compañía demandada, y cuales eran los derechos y obligaciones existentes entre ambos. Si el cruce hubiera estado en un fumino público, y se hubiera encontrado el interfecto de viaje por el camino, de úna manera legal, los derechos del viajero y los de la compañía del ferrocarril, hubieran sido iguales y recíprocos; pero por cuanto el tren se encontraba necesariamente limitado á su vía,- y uno que Taya á pié, puede gobernar sus movimientos de. una ma-nera tal, que evite un choque, más ligeramente que puede hacerlo el maquinista con tal objeto, la obligación se im-pone al que vá á pié, para ele jar el camino y tomar pre-cauciones razonadas para su propia defensa. Morrissey v. Eastern R. R. Co. (126 Mass. 377). 30 Am. Rep. 687.
Pero cuando el que marcha á pie va por la vía del ferrocarril, ó atraviesa la misma por un cruce particular, sin tener permiso del amo del terreno, ó de la compañía de ferrocarril, entonces dicha persona es un infractor de la ley, y únicamente tiene derecho á tal cuidado de parte de los empleados de la compañía del ferrocarril, á fin de impedir la imprudencia, y se evito causar perjuicio voluntariamente. El que traspase la vía del ferrocarril, debe tomar extraordinarias precauciones pai'a su propia guardia, y á no ser por descuido ó negli-*224gencia de parte de los empleados de la compañía de fe-rrocarril, ni la persona perjudicada, ni' sus herederos, si la muerte proviene, pueden entablar una acción contra la compañía de ferrocarril para recobrar daños y perjuicios ocasionados por el choque.
Ill. Cent. R.R. Co. v. Godfrey (71 1ll. 500) 22 Am. Rep. 114.
Severy v. Nickerson; (120 Mass. 306) 21 Am. Rep. 514.
St. L. V. & T. H. R. R. Co. v. Bell (81 Ill. 76) 25 Am. Rep. 269.
McAlpin v. Powell; (70 N. Y. 126) 26 Am. Rep. 555.
Gramlich v. Wurst; (86 Penn St. 74) 27 Am. Rep. 684.
El caso presentado ante nuestra consideración se pa-3‘ece bastante á uno de Nueva York, del que se hará un pequeño extracto. En aquél caso, el demandante abin-testato, fué cogido y muerto por los carros del deman-dado, cuando él cruzaba por la vía; no en un cruce pii-blico, pero en uno. donde las personas tenían la costum-bre de transitar sin que nadie se lo prohibiera. Se sos-tuvo que no podía entablarse una acción bajo tales fun-damentos. 'La Corte 'de apelaciones de Nueva York, ex-poniendo sus razones, en su hábil dictamen, dijo por conducto del Juez E. Darwin Smith, lo que sigue:
“No existía relación alguna entre el demandado y Nieliolson para que hubiera un deber partícula]’ tal como el que existe entre un anm y su sirviente ó entre el principal y su empleado. La demanda alegaba que el referido Jam'es Nicholson se hallaba viajando por un camiino público legalmente y atravesando la via del demandado. Si los hechos hubieran sido así, el .demandado y Nicholson hubieran tenido iguales razones y hubieran tenido los mismo derechos en el referido camino, y el demandado le hubiera, debido ¡una verdadera obligación legal; pero el caso me parece estar desprovisto del primer elemento para, crear una obligación legal de parte de los de-mandados para -colocar y asegurar sus carros -con respecto á los derechos del referido Nicholson. El no era un empleado de los demandados ni tampoco se encontraba trabajando en la compañía de hierro. No tenía., ninguna razón para encontrarse en la vía; ni tampoco derecho para usarla ó cruzarla’ y hubiera sido senci-llamente excusado para traspasarla mediante una licencia, lo que *225podía suponerse 'de haberla usado anteriormente sin habérsele pre-sentado inconveniente. Nicholson v. Erie Ry. 41 N. Y. 525. Tam-bién' relatado en 30 American Reports, p. 687, en su nota,
Aunque el demandante, cuando ocurrió el suceso, fue-se simplemente un intruso y transgresor de la línea de ferrocarril, ni que entrara en ella por algún móvil, in-vitación ó permiso, y no siendo él ni un pasagero, ni persona que estuviera en vías de serlo, sino que se en-contraba allí para sus propios fines, y usaba de la vía en su propio beneficio, la compañía de ferrocarril no tie-ne obligación para con él, excepto la. obligación negativa de que sus empleados que trabajan en sus trenes, no estropearán á una persona maliciosamente- ó por un gran descuido ó negligencia. (Jackson contra Boston & Maine R. R. Co., 125 Mass. 75. También relatado en la nota que se encuentra en 30 American Reports, p. 687.
Parece que existe la creencia entre la gente-de la cos-ta del norte, que la vía del ferrocarril es un camino pú-blico, y que todo el mundo tiene derecho á andar pon ella, ó correr á caballo por la misma cuando le plazca, y algunas veces, los que van á pie dudan con respecto á si ellos deben dejar el camino á la locomotora ó nó. Ya es tiempo de que en esta Isla se sepa, como en el con-tinente. que el uso de una vía de ferrocarril está reser-vado solamente á la compañía de ferrocarril y al pro-pietario del suelo, con exclusión ■ de los demás, excepto cuando está cruzada por un camino público. Esta re-gla es necesaria, no' ya para la protección de la propie-dad, sino para la conservación de la vida. El público debiera saber que, en ésta isla, lo mismo que en todas partes, es contrario á la ley y es una ofensa castigada por la ley, el andar por la vía del ferrocarril, lo misino que si fuera un camino público. Y aún si no lo fuera, sería un mal civil de naturaleza grave, pues tal hábi-to perjudica no solo al transgresor, sino á todos los que viajan como pasajeros y á los empleados del tren.
*226La compañía del ferrocarril lia comprado á sus pro-pietarios del terreno, el derecho exclusivo á usar el mis-mo, así como el terreno en que se encuentra tendida la línea, y ha pagado á sus amos la suma que ambos convi-nieron para que la compañía tuviera tal privilegio, y por tal razón, nadie tiene derecho á intervenir con él. Estas concesiones hechas á las compañías de ferrocarri-les, se llevan á cabo teniendo en cuenta la comodidad y la conveniencia del público. El derecho de camino do la . compañía del ferrocarril, .es obtenido por la com-pañía del ferrocarril, con exclusión, de todas las personas, excepto el amo del terreno. Cuando la com-pañía no hace uso de ese derecho para el tránsito de sus trenes, ó para cualquiera otro uso á que pueda destinarlo la compañía, pertenece entonces al. propietario del te-rreno para su uso y ocupación, y 'cualquier persona que entre en la AÚa del ferrocarril, debe hacerlo ya por per-miso ó licencia de la compañía, ó del propietario del te rreno. Cuando tal persona no tiene ninguno de dichos permisos, es meramente un transgresor y únicamente tiene derecho á la consideración que la ley exige se le tenga á todos los seres humanos, ya que vaya en el des-empeño de sus negocios ó no. Phil. & Red. R. R. Co. contra Hummell (44 Penn St. 375) 84 Am. Dec. 458. Los prin-cipios legales con respecto á transgresores que usen la vía del ferrocarril, se encuentran bien referidos en un dictamen de la Corte Suprema de Illinois. El Juez Sheldon, al discutir este punto, dice:
■ “El derecho de .camino era la propiedad exclusiva de la Com-pañía, en donde ninguna persona sin autorización tenía derecho á (>star, para ningún fin. El demandante viajaba por el camino al cual tenía derecho el demandado, no para ningún fin en relación con la compañía de ferrocarril, sino por su propia conveniencia, por una vereda que, conducía á su (tasa, después de haber venido de ver su vaca. No había nada que le eximiera de haber hecho mal y de ser un infractor de la ley, sino solamente que él suponía *227que la -compañía lo permitía, lo que deducía -de que la compañía minea había intervenido ¡cuando 3a gente viajaba por allí.
Pero, porque la -compañía no creyó conveniente ejercer sus dere-chos echando la gente fuera de su terreno, no por ésto se había adquirido derecho alguno sobre su terreno. No estaba obligada á proteger ó á suministrar para asegurar á las personas que de este modo usasen su vía para su propia -conveniencia. El sitio era de peligro, y tales personas fueron allí á su propio riesgo y gozaban de la supuesta licencia sujetas -desde luego á los -peligros consiguien-tes. A lo su-nio, no hubo más que un simple consentimiento para su uso. Una mera li-ceucia ó permiso para entrar ó pasar por una finca, no creará -un deber ó impondrá una obligación de parte -del amo para que suministre lo necesario á fin de evitar accidentes. Sweeney contra Old Colony and Newport Ry. Co., 30 Allen. 373; Hickey contra Boston & Lowell Ry. Co., 34 id. 429; Phil. & R. R. Co., contra Hummell, 44 Penn. St. 375; Gills contra The Penn. Ry. Co., 59 id. 129.” (Illinois Central R. R. Co. contra Godfrey, 22 Am. Rep. 114.)
Sin embargo, ho és defensa de parte de la Compañía de ferrocarril, que se haya 'mostrado que ha tenido culpa, el hecho de que el demandante ó interfecto era un trans-gresor al tiempo de ocasionársele el daño, si no fue él negligente cuando tal daño se infirió. ■ El hecho de ser un transgresor no le priva de la protección de la l'ey; y si el demandado no tiene el debido cuidado al 'conducir el tren que causó el daño, tiene derecho á indemnización por los daños y perjuicios que haya sufrido.
Una persona ebria que se encuentre acostada en' la Vía del ferrocarril, es un transgresor y es culpable de negligencia contributoria, lo cual le quitaría el derecho á pedir indemnización por daños y perjuicios que le cause un tren que pase, á menos que los empleados de la compañía, después de haberlo visto, se ■ pruebe que no hayan tenido bastante cuidado ó hayan tratado de evi-tar causarle daño.
Hening contra Wilmington & Raleigh R. R. Co. (10 Iredel 402) 51 Am. Dec. 395.
Y si no se pone todo el cuidado necesario para evitar *228causar lesión á una persona que se encuentre acostada en la vía, ya voluntariamente ó de otro modo, la persona perjudicada puede exigir que se le indemnice,
■ (Véase el caso de Freer contra Cannon, 55 Am. Dec. y casos citados en la nota de la página 674.)
Tal es la corriente general de autoridades, aunque hay casos en los que se lia sostenido que no puede haber indemnización, cuando se cause una lesión á una persona ebria que se encuentre en la vía, aunque los em-pleados de la compañía son culpables de negligencia. Houston y T. C. R. R. Co., contra Sympkins (54 Tex. 615) 38 Am. Rep. 632.
También se ha dicho, que cuando un pasajero ha sido perjudicado sin que él haya tenido culpa, la lej^ presume negligente á la compañía, pues era una parte de su deber el llevar de una manera segura á los pasajeros, v por esta razón las compañías tienen gran responsabi-lidad cuando ocurren estos casos; pero con el fin de que los pasajeros puedan viajar sin que haya peligro, la ley obliga á la compañía á tener expedita la vía. Si un hombre se coloca en la línea, no debe esperar que la ley haga más por él sino castigar por la lesión que le fuera inferida gratuitamente, y si él ha sido lesionado, como consecuencia del ejercicio legal de la compañía, entonces debe censurarse á sí mismo por su descuido y tontería. L. S. N. R. & C. Co. contra Norton, 64 Am. Dec. 673.
Se alega por el demandante en este pleito, que era el deber de la compañía del ferrocarril el cercar su vía v tener puertas y centinelas en los cruces de los caminos particulares. Es innecesario discutir ese punto'ahora.
Pero aún si este es el caso, y si las reglas con res-pecto á tales deberes de la compañía de ferrocarril estu-vieran en vigor, todavía la falta de cumplir con la ley en este punto, no contribuyó en manera alguna á la muer-*229te del interfecto. Las Anas de ferrocarriles no se cercan con el objeto de evitar que las personas que andan á pie entren en la misma, ni tampoco se lian puesto las barras y puertas con tal fin, y es dudoso que ose sería el efecto si hubieran sidp construidas con tal objeto. El inter-fecto no era un niño, ni lunático, así como tampoco idiota.
Un hombre de edad avanzada, con sentido común y alguna prudencia, no podría pedir que se le encerrara, á fin de evitar que fuera á un sitio donde había peligro; pero su conocimiento del peligro y el instinto de propia conservación, solamente son suficientes para conocer el mal. A fin de que pueda ser una razón para tener de-recho á exigir indemnización por daños causados debido á la negligencia de parte de la compañía, debe existir prueba de que tal negligencia ó falta de cumplimiento á sus obligaciones, contribuyó de algún modo á causar la lesión por la cual se ha entablado el pleito. Gillespie contra McGowen, (100 Penn. St. 144) 45 Am. Rep. 369. Gramlich contra Wurst, (86 Penn. St. 74) 27 Am. Rep. 685.
(Yéase la nota de la página 460 de 84 Am. Dec. y ca-sos allí citados.)
L.os hechos de este pleito demuestran que Julián Pé-rez se encontraba en la Ada del ferrocarril en el punto donde ésta se encuentra cruzada á nivel por el camino privado; que no tenía licencia ni permiso del amo del terreno ni de la compañía, y por esta razón debe consi-derársele como un simple transgresor con derecho so-lamente á la protección que la ley pueda concederle. Es-to es, que los empleados de la compañía del ferrocarril no deben ser considerados culpables de gran descuido ó negligencia, ó de haber causado una lesión gratuita, al llevar corriendo la locomotora .cuando se acercaba al sitio donde estaba el hombre.
Es cierto que aparece de la prueba que era sordo, *230pero no se lia probado que la compañía demandada ó síis empleados supieran tal'cosa, y por esta razón, él debió haber' tenido más cuidado para no dejar que le cogiera'el tren. Si no oía bien, debió haber hecho uso de sus otros sentidos, p>ues tuvo bastante tiempo paia haberse salido de la vía después de haber sido visto por los empleados del tren que se acercaba en un punto á unos cuarenta metros ó más en que se hallaba el inter-fecto.
-Además, el maquinista tenía motivo para creer que un hombre que en tal situación se encontraba en la vía, se hubiera ■ quitado de la misma antes de que el tren le hubiera alcanzado, lo que hubiera hecho cualquier hombre-de alguna prudencia que estimase su vida.
■ Por cuanto el accidente que causó la muerte de este hombre, que viajaba á pié, fué debido á su propia ne-gligencia y descuido y no se ha probado que los em-pleados de la compañía hayan sido negligentes ó no ha-yan tenido el cuidado y la prudencia debidos, el deman-dante no puede ser indemnizado por daños y perjuicios por la compañía de ferrocarril,
La sentencia en este pleito debe por lo tanto revo-carse, y dictarse sentencia en esta causa á favor de la compañía demandada, contra el demandante, por todas las costas, tanto en esta Corte como en la inferior.

'Revocada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández y Pigueras.
El Juez Asociado Sr. Wolf, no intervino en la reso-lución de este caso.